Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “dv/dt” should be defined in the claim.  
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “CDTP i” and “CDTP j” should be defined in the claim.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

For claims 1-7, there is some issue as to how to interpret “an activation detection module” recited in claim 1. 


However, based on the disclosure this doesn’t appear to be a generic place holder but rather a specific part of a computer system (see Fig. 1 which shows element 15 (the activation detection module) as being a subsection of the computing system) and is a type of processor element. The presumption for this examination is that these limitations are not means plus functional but rather describing a type of processor. However it is recommended that claim 1 be amended to remove the term “module” or that the language be amended to make it clear that the activation detection module is a processing element of some type. For example clarifying that the module is a processor or part of a processor. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13-18 are further indefinite because of inconsistencies. Independent claims 1 and 8 recite CDTP (candidate detection time points) and FDTP (final detection time points). But then in further dependent claims 5-7 and 13-18 either through dependency or directly recite “cycle lengths”. A time point gives you a value of time, for example at 2ms, from this information its relatively easy to determine several characteristics that occur at the 2ms mark (such as a signal-to-noise ratio or peak-to-peak value [like those further disclosed in claim 13]) are linked to this period of time which is clear. However, when claim 5 and 13 recite computing a “cycle length” its not clear how the length is determined. A length of time requires at least two periods of time (a start and end time).  
Claim 14 sort of addresses this issue of having two points as it is giving two periods of time but the relationship between CDTP i and CDTP j relative to each other needs to be defined in the claim as without knowing what the two are relative to each other opens it to numerous possible interpretations.  For these claims in this examination, if any cycle length is obtained and/or the function related to the cycle is performed then these limitations are recited. However regardless if this is the correct interpretation, the language needs to be amended as without two points of time (a start time and end time point) clearly defined, this term of “cycle length” can be interpreted in multiple different ways.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-9, 11-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The first step is to determine if the subject matter meets one of the four statutory categories. Claim 1 recites a system for detecting cardiac activations of a patient, which is one of the four statutory categories. Claim 8 recites a method of detecting cardiac activations, which is one of the four statutory categories.
The next step is to evaluate whether or not the invention is to a judicial exception (law of nature, natural phenomenon or abstract idea). Obviously, claim 1 and claim 8 are not to a law of nature or natural phenomenon. However, claim 1 and claim 8 could be to an abstract idea. An invention that employs mathematic concepts, mental processes, or certain methods of organizing human activity falls under an abstract idea. There are no specific mathematic equations used in this claim. Additionally, these claims do not disclose organizing human activity. However, with respect to claim 1, this system performs a series of steps that consist of metal steps (one of the categories of abstract ideas); and, with respect to claim 8, this method performs a series of steps that consist of a series mental steps (one of the categories of abstract ideas). 

For claim 8, the claimed invention recites determining a set of candidate detection time points for an electrogram, computing deflection characteristics for the set of time points, grouping time points based on deflection characteristics and computing respective metrics for the groups of time points.
For claim 1, all steps can be performed mentally by observation by a medical professional. A medical professional can detect can look at an electrogram. From this electrogram the professional can mentally determine activation response from the electrogram, and mentally determine key time points of interest (ie determine a set of detection time points in the activation response) and mentally determine deflection characteristics of these points on the electrogram (ie for example maximums or minimums). Finally, a medical profession can further identify and create a subgroup from the set of detection time points (ie identify and group final detection time points) based on similar deflection characteristics mentally and then finally compute metrics of entirely through observation and mental process. Therefore claim 1 is an abstract idea.
For claim 8, all steps can be performed mentally by observation by a medical professional. A medical professional can look at an electrogram. From the electrogram the professional can determine characteristics of the electrogram ( maximums, minimums, distance between peaks)  and the time at which this occurs. From this data a medical professional can mentally group time points based on these characteristics and then use the grouped time points to determine further data associated with the time point. Thus, all steps can be performed entirely through observation and mental process. Therefore claim 8 is an abstract idea.
Additionally, for both claims 1 and 8 these judicial exceptions are not integrated into a practical application. Claim 1 doesn’t require any additional elements except for an electrogram and a generic electrode and possibly some type generic processor and display that the records/ presents the signals captured from the electrode. Furthermore, claim 8, specifically as a whole, doesn’t provide a meaningful improvement to the technical field as the claim is nothing more obtain/ observe an electrogram gathered from generic sensor elements and then apply a mental process to analyze the electogram. Additionally, while the claim does disclose detecting specifically cardiac activations, there is such a high level of generality, as to how the time points are being grouped and analyzed, that nothing ties this claim to a specific improvement. For example as mentioned above, simply looking at an electrogram and organizing specific times for general characteristics like length or maximums or minimums will recite claim 1.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 and claim 8 amount to nothing more than well-understood, routine, conventional activity computerized function. This can be seen as all that is required is the observation/recording of a physiological parameter and some mental math and matching of patterns which is a high level generality computerized repetitive process. Computerized repetitive processes with a high level of generality have been deemed by the courts to well-understood, routine, conventional activity [see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) cited in MPEP 2106.05(d)(II)].

Claims 9, 11-13 recite activation responses that can include only local maximums, simple derivatives, differences in time between two points (ie cycle lengths) which can be identified through simple observation or math processes that can be performed 

Claims 14-16 further specify claim 13 as including processes that take differences between numbers and create multiple groups. These processes are capable of being performed mentally easily. Thus, these claims are rejected under 101 as well.

Regarding Claim 20, this claim only further specifies the type of electrogram obtained and doesn’t add a step that cannot be performed mentally. Thus, this claim is rejected as well.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 8-9, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narayan et al (US 20130006131) hereafter known as Narayan.

Regarding Claim 1:
A system for detecting cardiac activations of a patient [see abstract… “Provided is a system and method to target a biological rhythm disorder, such as a heart rhythm disorder” and Fig. 1], the system comprising:
a data acquisition system [see Fig. 1 elements 21, 23, 25 30 and 40] configured to detect an electrogram generated at an electrode disposed on or in the patient; [see Fig. 1 element 30 and see para 136 (“Electrodes may be virtual (computed) electrodes from a computerized mapping system, routine or high-resolution ECG mapping electrodes 30”)  ECG mapping is an electrocardiogram]; and
an activation detection module [see elements 70,80,90,100, 110,120, 130 and 160 in Fig. 1] communicatively coupled to the data acquisition system [see arrows in Fig. 1 showing element 70 connected to element 40 (part of the data acquisition system) and the other elements connected to 40 and configured to:
receive the electrogram from the data acquisition system, [see Fig. 1 again as shown in the figure element 40 which shows arrows indicating communication with element 70 (part of the activation detection module), which at least implicitly indicates receiving electrogram data]
Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” Please note that activation is indicated in voltage changes]
determine a set of candidate detection time points (CDTPs) in the activation response [see para 271… see “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” Identifying points of time with maximum rate of change are a set of candidates]
compute respective deflection characteristics for each CDTP of the set of CDTPs [see para 271 in particular…. “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The actual values of the maxima are characteristics]
identify a group of final detection time points (FDTPs) among the set of CDTPs for a metric corresponding to the respective deflection characteristics, the group of FDTPs having similar deflection characteristics [see para 271… in particular “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The threshold is a characteristic and being above this threshold is identification], and
Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The maximum rate of change computes the metric as claimed]


Regarding Claim 8
A method of detecting cardiac activations [see abstract… “Provided is a system and method to target a biological rhythm disorder, such as a heart rhythm disorder”, said method comprising:
determining a set of candidate detection time points (CDTPs) for an electrogram [see para 271… see “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” Identifying points of maximum rate of change are a set of candidates. Also see para 136 (“Electrodes may be virtual (computed) electrodes from a computerized mapping system, routine or high-resolution ECG mapping electrodes 30”) based on this section it is understood the maximum rate of change come from ECG data (electrogram)];
computing deflection characteristics for the set of CDTPs [see para 271 in particular…. “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The actual values of the maxima are characteristics];
grouping the set of CDTPs into groups of final detection time points (FDTPs) based on the deflection characteristics [see para 271… in particular “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The threshold is a characteristic and being above this threshold is a form of grouping]; and
computing respective metrics for the groups of FDTPs [see para 271… “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” The maximum rate of change computes metrics as claimed].

Regarding Claim 2, para 162 [see in particular “The simplest form of this analysis is to order activation at each location sequentially in time.  In other embodiments, analysis may identify and locate causes for a rhythm disorder using frequency domain methods, time-domain methods or spatial-phase methods.  Frequency domain methods include the Hilbert transform or wavelet transform or phase delay methods.] which discloses analysis of activation to include wavelet transformation which is understood to be continuous.

Regarding Claim 3, para 217 [see in particular “Signals can also be bipolar electrograms (items 450, 460), and the invention determines rate-response of each component”] discloses using a bipolar electrogram and Fig. 1 element 25 with para 200 [see in particular “delivered via a catheter in the heart (element 25 in FIG. 1), on the epicardial surface, or an electrode present on one of the multi-electrode catheter designs included herein”] discloses the electrode is on a catheter as claimed.

Regarding Claim 4, para 273 [see in particular “Activation onset is selected based on at least one of the following: maximum dV/dt of the selected beat; template match of the beat to a template (selected automatically, or from a database based on patient type and location within the heart, or interactively by the user); amplitude of the selected beat; a comparison of the components in the selected beat to components of corresponding beats on adjacent channels; and/or another one or more selection criteria.”] list several different ways of computing deflection characteristics

Regarding Claims 5-6, para 274 [see “At operation 150A, a determination is made as to whether the cycle length of the selected beat based upon the selected activation onset is acceptable.  An acceptable cycle length extending from the selected activation onset is defined as ranging from the minimum (rate-related action potential duration, APD) to the maximum (defined cycle length, CL).”] discloses analyzing cycle length but makes no mention of actually computing cycle length. However, if cycle length is being analyzed than inherently the cycle length must be computed. Additionally the teaching of disclosing selecting an acceptable cycle length while discarding non-acceptable cycle length is understood as a form of identify a group with similar cycle lengths.

At operation 120A, successive beats are identified in the signal, such as by performing template matching using the selected template beat.  Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.”]  discloses identifying  (understood to be basis of determining a set or a form of grouping) the beats (ie the activation response) based on a number of different specific features.  

Regarding Claim 11, para 271 [see “At operation 120A, successive beats are identified in the signal, such as by performing template matching using the selected template beat.  Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.”] which discloses using maximums as claimed.

Regarding claim 12, paras 271-273 [in particular “Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.” And “Activation onset is selected based on at least one of the following: maximum dV/dt of the selected beat;”] disclose how the derivative of velocity (ie change in velocity over time) is in determining the activation response.


At operation 120A, successive beats are identified in the signal, such as by performing template matching using the selected template beat.  Alternate methods of identifying beats in the signal may also be used, including voltage above a threshold or maximum rate of change of voltage (first derivative, dV/dt) exceeding a threshold.  At operation 125A, a determination is made as to whether the selected signal has an acceptable signal-to-noise ratio (SNR).” And in particular 274 “At operation 150A, a determination is made as to whether the cycle length of the selected beat based upon the selected activation onset is acceptable.”] disclose analyzing peak-to-peak values (ie voltage),  signal-to-noise-ratio and cycle length. While, this section does not explicitly disclose obtaining signal-to-noise ration and cycle length, any form of analysis of these parameters inherently requires actually obtaining them. Thus, signal-to-noise ratio and cycle length are at least implicitly disclosed. Additionally, para 280 [see “The properties considered or used include the vector, APD restitution, conduction velocity (CV) restitution, diastolic interval (DI), fiber angles, one or more anatomical factors, as well as one or more additional properties.  Specifically, the inventor has recorded conduction velocity measurements at various atrial regions at various rates in different patient types; these conduction velocity dynamics can be use to determine if a proposed signal deflection occurs too early or too late to be conducted along the computed vector.”] discloses obtaining conduction velocity.

Regarding Claim 14, see Fig. 23 and para 274 which disclose how the cycle length is computed as claimed. Additionally, as mentioned above in the rejection to claim 13. 

Regarding Claim 20, para 217 [see in particular “Signals can also be bipolar electrograms (items 450, 460), and the invention determines rate-response of each component”] discloses using a bipolar electrogram

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan.
The properties considered or used include the vector, APD restitution, conduction velocity (CV) restitution, diastolic interval (DI), fiber angles, one or more anatomical factors, as well as one or more additional properties.  Specifically, the inventor has recorded conduction velocity measurements at various atrial regions at various rates in different patient types”]
However, Narayan never explicitly recites grouping both on conduction velocity and cycle length in a single embodiment. Therefore, Narayan fails to disclose “wherein grouping the set of CDTPs into groups comprises grouping at least one CDTP of the set of CDTPs into a first group for cycle length and a second group for conduction velocity”
Since Narayan teaches both grouping based on cycle length and grouping based on conduction velocity, it would have been obvious to one having ordinary skill in the art  at the time the invention was filed to modify Narayan to create a first group based on cycle length and a second group on conduction velocity because this is a subset of possible combination of groupings taught by Narayan.



Claims 7, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan as applied to claims 1, 5-6 and 8, 13 respectively above, and further in view of Singh et al (WO 2015149153 listed on applicant’s IDS as Univ Health Nework and .

Regarding Claim 7:
Narayan discloses the invention substantially as claimed including all the limitations of claims 1 and 5-6 which includes computing cycle length and identifying a group FDTP based on cycle length.
However Narayan fails to disclose computing a dominant cycle length map from the group of FDTP having similar cycle lengths.
Singh discloses calculating and determining dominant cycle length  [see para 291…. “If further bipolar EGMs must be analyzed (i.e. n is less than or equal 30 to m ), at 1415 the periodic peaks in the current bipolar EGM corresponding to the dominant cycle length are identified.”] in the analogous art of electrophysiological diagnostics [see abstract… “Various embodiments are described herein for a system, method, and device for identifying focal source locations of electrophysiological activity in an organ.”]
MacAdams discloses that collecting several different sets of data provides the ability to create several different maps of multiple parameters for the purpose of providing different forms of information [see para 39… “In FIG. 3, the map is a local activation time map, but the map module can generate a variety of other maps, including a voltage map (indicative of health of tissue) a cycle length map, a dominant frequency map, a map of custom parameters (e.g., a correlation map, a temperature map, an impedance map, etc.).”] in the analogous art of electrophysiological diagnostics [see para 2… “This invention is directed to improvements in electrophysiology (EP) systems and procedures including software that assists in data management across various systems in the EP laboratory including systems that provide electrogram capture, electrogram analysis”].
Since maps of different sets of parameters provide different information in the field of electrophysiology as taught by MacAdams, and the since dominant cycle length is a known parameter calculated in the field of electrophysiology as taught by Singh, it would have been obvious to one of ordinary skill to configure Narayan to calculate be configured to map the dominant cycle length as a means to provide additional relevant information.

Regarding claim 10, para 162 of Narayan [see in particular “The simplest form of this analysis is to order activation at each location sequentially in time.  In other embodiments, analysis may identify and locate causes for a rhythm disorder using frequency domain methods, time-domain methods or spatial-phase methods.  Frequency domain methods include the Hilbert transform or wavelet transform or phase delay methods.] discloses analysis of activation to include wavelet transformation which is understood to be continuous.

Regarding Claim 18:
Narayan discloses the invention substantially as claimed including all the limitations of claims 8 and 13 which includes computing cycle length and identifying a group FDTP based on cycle length.

Singh discloses calculating and determining dominant cycle length  [see para 291…. “If further bipolar EGMs must be analyzed (i.e. n is less than or equal 30 to m ), at 1415 the periodic peaks in the current bipolar EGM corresponding to the dominant cycle length are identified.”] in the analogous art of electrophysiological diagnostics [see abstract… “Various embodiments are described herein for a system, method, and device for identifying focal source locations of electrophysiological activity in an organ.”]
MacAdams discloses that collecting several different sets of data and creating different maps of these  multiple parameters for the purpose of providing different forms of information [see para 39… “In FIG. 3, the map is a local activation time map, but the map module can generate a variety of other maps, including a voltage map (indicative of health of tissue) a cycle length map, a dominant frequency map, a map of custom parameters (e.g., a correlation map, a temperature map, an impedance map, etc.).”] in the analogous art of electrophysiological diagnostics [see para 2… “This invention is directed to improvements in electrophysiology (EP) systems and procedures including software that assists in data management across various systems in the EP laboratory including systems that provide electrogram capture, electrogram analysis”].
Since maps of different sets of parameters provide different information in the field of electrophysiology as taught by MacAdams, and the since dominant cycle length is a known parameter calculated in the field of electrophysiology as taught by Singh, it would have been obvious to one of ordinary skill to configure Narayan to calculate and to map the dominant cycle length as a means to provide additional relevant information.




Claims 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan as applied to claims 8 and 13 above, and further in view of Burnes et al (US 7107093) hereafter known as Burnes.

Regarding Claim 15:
Narayan discloses the invention substantially as claimed including all the limitations of claims 8 and 13 above which includes computing electrograms (as discussed in rejection to claim 8 above) and maximum and minimums of activation response [see para 139… “Automated or calculated assignment can be achieved by using zero of the first derivative to define maxima or minima, zero of the second derivative to indicate maximum upstroke or downstroke, or similar methods.”]
However, Narayan fails to disclose calculating the difference between maximums and minimums of activation response. 
Burnes discloses that taking the difference and variances of the minimum and maximums provides an index of dispersion [see Col. 1 lines 45-60 of Burnes… in particular “The difference and variance of the difference between a minimum and maximum Q-T interval measured using standard 12-lead ECG provide an index of dispersion.”] in the analogous art of electrophysiological diagnostics [see Col. 1 lines The present invention relates generally to the field of monitoring electrical cardiac signals”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Narayan to include taking a difference between the maximum and minimal responses and the variance of this difference since as taught by Burnes this allows for the collection of an index of dispersion, which provides additional information thereby increasing the accuracy of diagnostic device.

Regarding Claim 16:
Narayan in view of Burnes discloses the invention substantially as claimed including all the limitations of claims 8, 13 and 15 above which includes creating a group of peak to peak values which is “grouping CDTPs, among the set of CDTPs, having a first peak-to-peak value into a first peak-to-peak group of FDTP”
However, Narayan in view of Burnes fails to disclose a second grouping of CDTPs and therefore fails to disclose “grouping CDTPs, among the set of CDTPs, having a second peak-to-peak value into a second peak-to-peak group of FDTPs”.
It would have been obvious to create a second group based on a second peak-to-peak value and thereby recite “grouping CDTPs, among the set of CDTPs, having a second peak-to-peak value into a second peak-to-peak group of FDTPs” because absent unexpected results such a modification is a mere duplication of steps which has been deemed by the courts to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
 

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan as applied to claim 8 above, and further in view of Laughner et al (US 20150257671) hereafter known as Laughner.
Narayan discloses the invention substantially as claimed including all the limitations of claim 8 which includes collecting electrograms and grouping the set of CDTPs into groups of FDTPs . However, Narayan doesn’t explicitly disclose exactly how the grouping is performed beyond the similar characteristics being grouped.
However, Narayan fails to disclose “employing a quick shift method to identify the groups of CDTPs based on the deflection characteristics”.
Laughner discloses that one way to group electrograms based on similar characteristics is by using a clustering process (which a type of quick shift method) [see para 78…. “processing system 32 may separate the results into multiple separate groups or clusters.  In general, this clustering processing may identify groups of electrograms which are similar to one another, or on the basis of certain features within each electrogram.” in the analogous art electrophysiological diagnostics [see para 2… “the present disclosure pertains to medical devices and methods for mapping and/or ablating cardiac tissue.”].
Since using a cluster process (which again is a type of quick shift method) in the field of electrophysiological diagnostics is a known way to group electrograms based on similar characteristics as taught by Laughner, and since Narayan is silent as to the exact process for grouping electrograms based on similar properties, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792